Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Responsive to communication entered 12/29/2020. 

Priority
This application, 15/318538 filed 12/13/2016 claims benefit of PCT/JP2015/070150 filed 7/14/2015 which claims benefit of JP2014-170438 filed 8/25/2014. 

Status of Claims
Claim 21 is new. Claims 9-11 and 17 are withdrawn. Claims 4, 8, 12, 14, 16 and 18 are canceled. Claims 1 and 5 are amended. Claims 1-3, 5-7, 13, 15, and 19-21 are examined.

Rejections withdrawn
Claims 1 and 5 had been rejected under 35 USC 112.  Applicant's amendment that removed the limitation regarding a "high molecular weight compound" has overcome this rejection.  Accordingly, this rejection is withdrawn.
Claims 1-3, 5-7, 13, 15, 19 and 20 had been rejected under 35 USC 103.  Applicant's amendment introducing the limitation of "the blocking liquid is moved by drawing and ejecting blocking fluid with a syringe or by irradiation with an ultrasonic wave or a microwave" has overcome this rejection of record.  However a new grounds of rejection is applied.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 13, 15 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
the blocking liquid is moved by drawing and ejecting blocking fluid with a syringe or by irradiation with an ultrasonic wave as recited by claim 1, and 
the reciprocating movement of the blocking liquid is effected by drawing and ejecting blocking fluid with a syringe or by irradiation with an ultrasonic wave, as recited by claim 5; 
does not reasonably provide enablement for 
the blocking liquid is moved by drawing and ejecting blocking fluid with a microwave as recited by claim 1; and 
the reciprocating movement of the blocking liquid is effected by drawing and ejecting blocking fluid with a microwave as recited by claim 5.  


The specification discloses examples of using a syringe to move fluid (para 56).  Moreover it is known in the art that ultrasonic waves can move fluid back and forth as evidenced by Deak (Deak, US 5525041, col 8, ln 36-52, "The forward and reverse motion of an ultrasonic transducer that transfers movement into and out of the fluid volume element, thereby transferring momentum into and out of the fluid volume element").
However, the disclosure provides no structural limitations or guidance regarding blocking liquid being moved by a microwave.  It is known in the art that microwaves can excite fluids as evidenced by Voyten (Voyten, para 9, "selectively excite molecules of a multicomponent sterilant fluid with microwave energy") which does not equate to moving a fluid in a reciprocating movement.  Moreover, there is no teaching of moving a blocking fluid in a reciprocating movement using microwaves.  There are no known examples of doing so.  Conditions for accomplishing this would be unpredictable in that microwaves, being electromagnetic radiation, do not impart a reciprocating motion on the fluid as an ultrasonic (i.e. a high frequency sound wave) wave would. The specification fails to distinctly point out the specific nature of the step for moving blocking fluid in a reciprocating movement using microwaves such that one of ordinary skill in the art could perform the method.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) in view of Schasfoort (WO 2012/045325).  
Regarding claims 1 and 5, Dennis discloses a capturing body to a reaction target substance in a container including a containing unit for containing a liquid and a reaction field which is exposed to the containing unit and to which the capturing body is fixed (see para 11-12 and para 96, antigen is the capturing body, the chip is the containing unit for containing liquid, for example the CM5 of the SPR device). 
Dennis discloses a step of subjecting the inside of the containing unit to a blocking treatment by moving a blocking liquid containing a blocking agent in the containing unit as described in claims 1 and 5 (para 96 injection of 1M ethanolamine to block unreacted groups). 
Dennis discloses a step of causing the capturing body to capture the reaction target substance by supplying a liquid containing the reaction target substance into the containing unit as described by 
Dennis discloses the step of causing the capturing body to capture the reaction target substance is performed following the step of performing the blocking treatment with no other step performed after the blocking treatment as described by claims 1 and 5 (para 96, following the block step is the capture step: Following the injection of 1M ethanolamine to block unreacted groups. For kinetics measurements, two-fold serial dilutions of Fab (0.78 nM to 500 nM) are injected in PBS with 0.05% Tween 20 (PBST) at 25.degree. C. at a flow rate of approximately 25 ul/min).
Dennis discloses utilizing surface plasmon resonance using a detection chip including a containing unit for containing a liquid and a metal film with a reaction field which is exposed to the containing unit and to which a capturing body is fixed (para 96, a Biacore device, where one of skill in the art recognizes that a Biacore chip supports containing a liquid and has a metal film). 
Dennis fails to disclose a reciprocating movement of the blocking liquid with a syringe. 
Schasfoort discloses use of a syringe pump to reciprocate fluids (see Fig 1, p 8 ln 33 – p 9 ln 2, "In order to avoid temperature effects it is preferred that all liquids (sample, washing solution, calibration solution and the like) subject to back and forth flow over the sensor surface) where Dennis discloses introduction of a blocking liquid (para 96).  Schasfoort discloses using a syringe for moving the fluids in a reciprocating movement (Fig 1, below).  


    PNG
    media_image1.png
    388
    673
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Schasfoort's teaching of reciprocating movement of liquid by a syringe with Dennis’ method of providing a blocking treatment because Dennis’ method is generic with respect to the means for providing a blocking treatment and Schasfoort teaches use of reciprocating flow (p 8 ln 33 – p 9 ln 2) is conventional. Where Schasfoort teaches reciprocating flow is useful for avoiding temperature effects (p 8 ln 33 – p 9 ln 2, avoid temperature effects), one of skill in the art would find it obvious to combine Schasfoort's reciprocating motion of fluid handling with Dennis’ method of block treatment to achieve the advantages of avoiding temperature effects as taught by Schasfoort.  One of skill in the art would have a reasonable expectation of success in combining Schasfoort and Dennis because both reference are drawn to the art of binding assays.  
Regarding claims 3 and 7, Dennis discloses a concentration of the blocking agent in the blocking liquid is 5% by mass or more and 8% by mass or less (para 96, 1M ethanolamine is injected to block unreacted groups).  The Office notes that where ethanolamine has a molecular weight of 61.08 g/mol, a 1 M solution has a concentration of 6.1%.  
.  

Claims 2, 13, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) and Schasfoort (WO 2012/045325) as applied to claims 1 and 5 in further view of Yamamoto (US PGP 2012/0196385; previously cited). 
Dennis and Schasfoort describe the limitations of claims 1 and 5 but fail to disclose the limitations of flow rate and area as described by claim 6. 
Regarding claims 2 and 6, Yamamoto discloses a flow rate of 1.6 to 3.2 ml/min (para 94 The flow rate of the analyte liquid fed to a flow passage is usually 1 to 50,000 μL/min, and preferably 5,000 to 10,000 μL/min). Where Yamamoto discloses a step of performing a blocking treatment that is generic with respect to flow rate (para 65), it would be obvious to try the flow rates that the device of Yamamoto can perform. Yamamoto discloses a containing unit having a cross sectional area of 0.01 to 100 mm2. (para 88, In the reaction and measurement section, each of height and width of the cross section of the flow passage is preferably about 100 nm to 1 mm from the viewpoints of increasing of contacting efficiency with analytes and shortening of dispersion distance). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the flow rates and dimensions of Yamamoto with the detection method of Dennis and Schasfoort because Dennis’ method is generic with respect the flow rates and cross-sectional area, and Yamaimo discloses that flow rates of 1.6 to 3.2 ml/min and areas of 0.01 to 100 mm2 are conventional in the art.  
.  

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis (US PGP 2006/0134104; previously cited) and Schasfoort (WO 2012/045325) as applied to claims 1 and 5 in further view of Zhu (US PGP 2016/0355789; previously cited). 
Dennis, Vidarsson and Jovanovich disclose the limitations of claims 1 and 5, but fail to disclose the blocking agents described by claims 19 and 20. 
Regarding claims 19 and 20, Zhu discloses skim milk as a blocking agent (para 331, 5% non-fat milk). 
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Zhu’s teaching of skim milk for Dennis’ ethanolamine blocking treatment because doing so it simply the substitution of known blocking components to yield the expected result of blocking. One of skill in the art would have a reasonable expectation of success in substituting Zhu’s teaching of skim milk for Dennis’ ethanolamine because both are in the related art of blocking treatment used in binding assays.

Response to Arguments
Applicant asserts (response p 10-11) that Zhu does not teach or suggest drawing and ejecting a blocking fluid using a syringe or using an ultrasonic wave or a microwave to shake the blocking buffers, as now recited in independent claim 1; and that Vidarsson does not disclose moving liquid back and forth by drawing and ejecting blocking fluid with a syringe or by irradiation with an ultrasonic wave or a 

Applicant asserts (p 11) regarding claims 2 and 6:
"The Office Action acknowledges that the claimed ranges are not disclosed by the prior art, but states that it is merely routine experimentation for a person having ordinary skill in the art.  The Office Action further states that specification does not state that the flow rate is for any particular purpose or solves any stated problem. However, paragraph 88 of the specification as originally filed teaches that a blocking ratio of 90% can be achieved by the claimed range."
However, regarding claim 2, applicant's argument is drawn to a withdrawn rejection where amendment to base claim 1, dated 12/29/2020, necessitated a new grounds of rejection.  The Office notes that the new grounds of rejection of newly amended clam 1 and claim 2 rely on Yamamoto for teaching the flow rate and dimensions.  
The Office notes that applicant's argument (above) directed to claim 6 is not on point.  The limitations of claim 6 had been rejected over Yamamoto which in fact teaches the limitations of claim 6, 
Yamamoto discloses a flow rate of 1.6 to 3.2 ml/min (para 94 The flow rate of the analyte liquid fed to a flow passage is usually 1 to 50,000 μL/min, and preferably 5,000 to 10,000 μL/min). Where Yamamoto discloses a step of performing a blocking treatment that is generic with respect to flow rate (para 65), it would be obvious to try the flow rates that the device of Yamamoto can perform. Yamamoto discloses a containing unit having a cross sectional area of 0.01 to 100 mm2. (para 88, In the reaction and measurement section, each of height and width of the cross section of the flow passage is preferably about 100 nm to 1 mm from the viewpoints of increasing of contacting efficiency with analytes and shortening of dispersion distance).

Applicant asserts (p 11), that 
"New claim 21 recites that the container is a detection chip. The Office Action acknowledges that Zhu does not disclose a container unit as claimed and combines Cochran with Zhu to teach this feature. The container unit of Cochran is a dish. Independent claim 1 is amended to recite that the 
However, applicant's argument is drawn to a withdrawn rejection where amendment to base claim 1, dated 12/29/2020, necessitated a new grounds of rejection of base claim 1.  Moreover, new claim 21 is rejected for reasons cited herein where Dennis discloses the container including the containing unit is a detection chip (para 96, CM5 chips of an SPR device).  The Office notes that these chips contain the liquid and reaction field described by claim 1.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641